Title: To George Washington from Samuel Huntington, 23 October 1780
From: Huntington, Samuel
To: Washington, George


                  
                     Sir,
                     Philadelphia October 23. 1780
                  
                  Your Excellency will receive herewith enclosed two Letters from
                     the Chevalier du Buyson (who was one of the Baron de Kalbs Aids; made Prisoner
                     with him and now on Parole) desiring Leave to return to Europe, together with
                     the Copy of an Act of Congress of the 21. Instant, referring his Request to
                     your Excellency, to act thereon as you shall think proper. 
                  I have also the Honor to transmit you enclosed the Proceedings of
                     a Board of General Officers respecting Major André published by Order of
                     Congress. And am with every Sentiment of Respect your Excellency’s most
                     obedint humble Servant
                  
                     Sam. Huntington President
                  
                  
                     P.S. Your Excellencys Despatches of the 16. & 17.
                        Instant have been received.
                  
                   Enclosure
                                    
                     
                        Sir
                        Annaps Sept 21st 1780
                     
                     I had the honour of writing to Your Excellency as soon as I
                        arrived at Hillsborough Informing you of the Death of the Baron and of my
                        being bound to Philidelphia & Expected at that time to have been their by
                        this but the continuall Pains of my brest the wound, in my Arms and Fever
                        allow me but A few hours in a Day to traval and as I fear I Shall be
                        Detained too long in the Road I beg leave to lay before Your Excellency my
                        Present situation.
                     After the Death of the Baron the British Doctor having
                        Declared the impossibility of my recovering my health in this Country Lord
                        Cornwallis Immedeately Granted me leave to go to Congress to
                           Lollicut my Exchange and Nominated Lt Col. Hamilton
                        for that Purpose if that Gentleman or some other is not found I shall be
                        Obliged to Deliver myself Up at New York by the first of November.
                     As the Exchange of Lt Col. Hamilton cannot take place it being
                        so hurtfull to the states and as my health is much impaired by my wound and
                        not like to mend Very soon in this Country—I must beg Your Excellency to
                        Authorize Genl Washington to Exchange me as soon as possible that I may not
                        be Obliged to  Go to York but may have the Priviledge of
                        Returning to my Country.
                     I have the Honour to be with Great Respect—Your Excellencys
                        most Obedient and Very Hume Servant—
                     
                        Le Chv. Dubuysson
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        Philada Octob. 17th 1780
                     
                     Notwithstanding the many obligations I am already under to
                        your Excellency, I still must request your further Indulgence and beg you
                        to lay before Congress, my being one of the last Prisoners that in case
                        exchange should take place it will not extent so far as me, and my present
                        Situation being the most disagreable and my health being greatly impair’d
                        besides the last request of my Respectd Friend the Baron, that I should
                        transact some particular Business in France for his Children, I therefore
                        could wish that Congress would obtain leave for me to goe to France untill I
                        am exchanged. I have the Honor to be with the greatest respect Your
                        Excellencys Most Obedient & very Humble Servant.
                     
                        Le Chv. Dubuysson
                     
                  
                  
               